KELLY, Judge,
concurring:
I concur in the result. I write separately, however, because I disagree with the analysis set forth in the majority opinion pertaining to the proper construction of 42 Pa.C. S.A. § 9712.
I agree with the majority that Commonwealth v. Leonhart, 358 Pa.Super. 494, 517 A.2d 1342 (1986) is inapposite. Leonhart stands for the rather limited proposition that, just as a person pleading guilty or nolo contendere must be informed of the maximum penalties which may result from a plea, a person entering a guilty or nolo contendere plea must also be informed of any mandatory minimum penalties which may apply. The reasoning in Leonhart does not extend beyond the narrow context of uninformed pleas.
I cannot agree with the majority, however, that the provisions of 42 Pa.C.S.A. § 9718 must be read, like those of 42 Pa.C.S.A. § 9712, to require the prosecution to provide presentence notice of intent to seek application of the mandatory minimum sentence provision. The statutes providing for mandatory minimum sentences relating to certain crimes involving the use of a firearm, committed on or near public transportation, constituting a second or subsequent offense, or following a prior homicide conviction, each contain specific language which requires notice of the prosecution’s intent to pursue the mandatory minimum sentence prior to sentencing. See 42 Pa.C.S.A. § 9712(b); 42 Pa.C. S.A. § 9713(b); 42 Pa.C.S.A. § 9714(b); 42 Pa.C.S.A. § 9715(b). Our Supreme Court has construed this specific *624language to indicate the legislature’s intent to vest discretion in the prosecution as to whether or not to pursue the mandatory penalty. See Commonwealth v. Pittman, 515 Pa. 272, 528 A.2d 138 (1987).
Though enacted after the statutes discussed above, neither § 9717, which provides mandatory minimum penalties for certain crimes against the elderly, nor § 9718 which provides mandatory minimum penalties for certain crimes against infant persons, contains the proof at sentencing/notice provision contained in the earlier mandatory minimum penalty statutes. Generally, a change in statutory language is deemed to evince a change in legislative intent; it has been held previously by this Court that when specific language is used in one section of a statute and excluded in another, it should not be implied where excluded. See Patton v. Republic Steel Corp., 342 Pa.Super. 101, 492 A.2d 411 (1985). Hence, I find that because there is no proof at sentencing/notice provision in 42 Pa.C.S.A. § 9718, its mandatory minimum sentence provision must be deemed automatically applicable whenever the requisite triggering facts appear of record, with or without prosecutorial notice prior to sentencing, and whether or not the prosecution desires to pursue the penalty. Cf. Commonwealth v. Ferguson, 381 Pa.Super. 23, 49, 552 A.2d 1075, 1088 (1988) (the mandatory restitution provision of 62 Pa.C.S.A. § 481(c) contains no notice provision, and therefore must by its unequivocal terms be deemed automatically applicable when the triggering facts appear of record.)
It may be that the absence of the proof at sentencing/notice provision from § 9718 (or § 9717) merely reflects the differences in the nature of the facts which trigger the mandatory minimum penalty provisions. While the fact of the visible possession of a firearm during the commission of one of the predicate offenses under § 9712 is often genuinely in dispute at sentencing, neither a victim’s age, nor the crime for which the defendant is convicted are ordinarily subject to such dispute in cases involving § 9718 (or § 9717). Thus, while the notice requirement of § 9712 serves the useful purpose of notifying defense counsel of *625the need to prepare for legitimately contestable factual issues likely to arise at sentencing regarding the application of § 9712, such a requirement in the application of § 9718 (or § 9717) would serve no such purpose.
Instead, a notice requirement for § 9718 (or § 9717) would merely provide a technical impediment to the effectuation of the legislature’s clearly expressed intent that the mandatory minimum penalty be automatically applicable, by providing a vehicle for intentional and/or inadvertent waiver of the mandatory sentence provision by the prosecution via the simple expedient of failing to give notice which the legislature did not see fit to require in the first place. Just as the proof at sentencing/notice provision was construed in Pittman to vest discretion in the prosecutor to seek or not seek application of § 9712, I construe the conspicuous absence of the proof at sentencing/notice provision to indicate legislative intent to restrict prosecutorial discretion under both § 9717 and § 9718. Apparently, the legislature has decided that with respect to these provisions, prosecutorial discretion as well as judicial discretion ought to be limited.
The legislature, of course, has the same authority to limit prosecutorial discretion regarding the punishment to be imposed for criminal conduct as it does to limit judicial discretion. Cf. Commonwealth v. Carr, 375 Pa.Super. 168, 543 A.2d 1232, 1235 (1988). Prosecutorial discretion, however, may not be as effectively restrictable as that of the judiciary.1 Nonetheless, when, as under § 9718, mandatory penalties are triggered by specific facts, as opposed to *626specific facts and express notice from the prosecutor pursuant to statute, the mandatory minimum penalties must apply when the triggering facts set forth in § 9718 (or § 9717) appear of record, regardless of prosecutorial intent or desires to the contrary.
To the extent that in rare cases a material and unanticipated question as to the existence of one of the predicate facts which trigger application of § 9718, (or § 9717) may arise, I am of the opinion that an appropriate continuance of the sentencing hearing would more than adequately fulfill the dictates of due process. Due process does not require, and the legislature has expressly declined to require post-verdict, pre-sentencing notice of an intent to pursue the mandatory sentence requirement of § 9718. Consequently, I would not engraft upon the statute such a procedural stumbling block to uniform enforcement of the legitimate mandate of the legislature that mandatory minimum penalties apply in such cases.
Nonetheless, the fact remains that, required or not, presentencing notice was in fact given by the prosecution in this case. As a result, the majority find that appellant’s rights were fully protected, and consequently affirm judgment of sentence. Travelling a different path, I reach the same conclusion.
Hence, I concur in the result.

. As a practical matter, of course, some discretion remains in the prosecutor to avoid application of a mandatory minimum sentence provision, even under the construction of the statute suggested above, by altering the charges presented against a suspect, or by omitting proof of a critical triggering fact. See Alshuler, Sentencing Reform and Prosecutorial Power: A Critique of Recent Proposals for “Fixed" and “Presumptive” Sentencing, 126 U.Pa.L.Rev. 550, 550-77 (1978) (criticizing the prosecutor’s practical powers in this regard); cf. Stein-berg, From Private Prosecution to Plea Bargaining: Criminal Prosecution, the District Attorney, and American Legal History, 30 Crime and Delinquency 568, 568-92 (1984) (tracing the historical genesis, development, and limits of prosecutorial discretion). This discretion is *626ostensibly restricted by the victim’s right to pursue private prosecution under Pa.R.Crim.P. 133, and the Attorney General’s authority to seek supersession under 71 P.S. § 732-205. These powers, however, lay dormant though they remain at least theoretically viable. See 1 Pa.C.S.A. §§ 1972, 1973. Such discretion is more effectively limited, though, by the district attorney's duty not to suppress facts, favorable or unfavorable to the accused, so as to present a false picture of known and provable events to a court. See generally Commonwealth v. Bolden, 517 Pa. 10, 16, 534 A.2d 456, 459 (1987) ("although defense counsel is not under the same constraint to disclose information unfavorable to his client, ... he or she is nevertheless under the same restraint not to deliberately distort facts to create defenses not legitimately raised under the facts of the case"). Finally, there is, of course, the restraining effect of the potential for such prosecutorial evasions of legislatively enacted mandatory minimum penalties to be negatively perceived by the public, which may then seek prospective redress at the ballot box.